Citation Nr: 1760577	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-11 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for low back pain as secondary to service-connected residual gunshot wound (GSW), muscle group II posterior chest.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty with the United States Army from August 1969 to August 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for low back pain which he asserts is caused or made worse, by his service-connected GSW to the posterior chest, rated as 20 percent disabling.

In a March 2011 opinion, a VA examiner noted that while the gunshot wound caused a fracture of the posterior part of 10th rib, there was no injury to the spine and no complaint of back pain at the time.  In addition, the significant changes found at the L5-Sl level are age-compatible.  The examiner essentially concluded that the Veteran's back pain was due to degenerative disc disease of the lumbosacral spine and was not the result of the gunshot wound to the chest.  

Thereafter, the Veteran submitted an opinion from a private chiropractor who essentially determined that the Veteran's gunshot wound is a contributing factor in the current degenerative changes seen in his spine.  As best as the Board can discern from this opinion, the chiropractor believes that the Veteran's chronic pain has led to compensation, fatigability, and abnormal functioning of the structure and muscle tone, all of which are directly related to the in-service gunshot wound.  He stated that the amount of force that a bullet has at impact, as it enters the body, not only affects the tissues it comes in direct contact with, but also affects all the tissues in that region.  He also stated that the altered function of muscle groups could have a direct effect on the function of the spinal segments, which would lead to abnormal movement.  This in turn would cause more functional stress to the spine due to compensation and would lead to excessive wear and tear, thus accelerating the degeneration of the facet joints and discs throughout the spinal column.  See undated medical opinion from S.E. Kinney, D.C. received by the Oakland RO on April 12, 2013.  

The RO requested an additional opinion to address the theories raised by the private chiropractor.  The examiner was to review the chiropractor's opinion, as well as the March 2011 VA examination report, and afterwards address the likelihood that the Veteran's lower back condition is related to the GSW as opposed to other factors.

In a subsequent May 2016 medical opinion, the VA examiner basically reissued his same opinion from March 2011, without discussing the theory that soft tissue injury caused by the gunshot wound, somehow affected the biomechanics of the Veteran's spine and accelerated the degenerative process.  He also failed to address whether the Veteran has additional disability resulting from aggravation of the lumbar disc disease by his service-connected GSW disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore the claims file should be returned for another addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner that provided the opinion in May 2016, if available, for an addendum opinion.  Otherwise, obtain a medical opinion from another VA examiner.  The electronic claims file should be made available to the examiner.  The need for an additional examination is left to the discretion of the medical professional offering the addendum opinion.

After review of the record the examiner should address whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's back disorder: a) is caused by his service connected GSW to the posterior chest, or b) is aggravated by (i.e. permanently worsened beyond its natural progression) his service-connected GSW to the posterior chest.  If no aggravation is found, the examiner should specifically indicate so and explain why that is. 

In providing the opinion, the examiner is asked to specifically consider the private chiropractor's opinion and discuss the theory that the altered function of muscle groups due to a gunshot wound could have a direct effect on the function of the spine and accelerate the degeneration of the facet joints and the discs, throughout the spine.  In other words can a soft tissue injury caused by the gunshot wound somehow affect the biomechanics of the spine and accelerate the degenerative process, and, if so, is this the case with the Veteran? 

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

3.  Then readjudicate the appeal. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).

